Name: COMMISSION REGULATION (EEC) No 1942/93 of 16 July 1993 concerning the stopping of fishing for American plaice by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: America;  world organisations;  economic geography;  fisheries
 Date Published: nan

 No L 176/22 Official Journal of the European Communities 20 . 7 . 93 COMMISSION REGULATION (EEC) No 1942/93 of 16 July 1993 concerning the stopping of fishing for American plaice by vessels flying the flag of a Member State State or registered in a Member State have reached the quota allocated for 1993, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3927/92 of 20 December 1992 laying down certain conservation and management measures for fishery resources in the Regu ­ latory Area as defined in the Convention on Future Multi ­ lateral Cooperation in the North West Atlantic Fishe ­ ries ^), provides for American plaice quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of American plaice in the waters of NAFO zone 3 M by vessels flying the flag of a Member HAS ADOPTED THIS REGULATION : Article 1 Catches of American plaice in the waters of NAFO zone 3 M by vessels flying the flag of a Member State or regis ­ tered in a Member State are deemed to have exhausted the quota allocated to the Community for 1993 . Fishing for American plaice in the waters of NAFO zone 3 M by vessels flying the flag of a Member State is prohi ­ bited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission ( ! ) OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. (4 OJ No L 397, 31 . 12. 1992, p. 67.